RUDKIN, Circuit Judge.
The appeal in this ease is wholly without merit. The information charged the unlawful sale of intoxicating liquor, the unlawful possession of intoxicating liquor, and the maintenance of a common nuisance. The jury returned a verdict of not guilty on the sale count and guilty on the possession and nuisance counts. The testimony was ample to support the verdict on the two latter counts. There is "a suggestion in the record that a search of the premises occupied by the appellant under a search warrant was illegal because the jury returned a verdict of not guilty on the sale count, but no such question was raised in the court below. In any event, the proceedings relating to the search warrant are not in the' record, and the validity of the warrant depended upon the showing made at the time of its issuance, and not upon the ultimate verdict of the jury.
The judgment is affirmed.